Case 8:21-cv-01056-JVS-ADS Document 1-1 Filed 06/15/21 Page1of7 Page ID #:6

EXHIBIT “A”
Case 8:21-cv-01056-JVS-ADS Document 1-1 Filed 06/15/21 Page 2of7 Page ID#:7

Hlectronically Filed by Superior Court of California, County of Orange, G.. J5/2021 02:28:56 PM.
30-202 1-0120049-CU-PO-CJC - ROA # 2 - DAVID H. YAMASAKI, Clerk of the Court By Hailey McMaster, Deputy Clerk.

tT

1 |} NEHORA LAW FIRM, APC

RICK J. NEHORA, SB# 277496

2 || rnehora@nehoralaw.com

BRETT B. GOODMAN, SB# 260899
3 |} bgoodman@nehoralaw.com

23 Corporate Plaza Drive, Suite 150

 

NEHORA LAW FIRM, APC

 

4 || Newport Beach, California 92660
Telephone: 949.629.4349
5 || Facsimile: 949.629.4469
6 |} Attorneys for Plaintiff, Louis Zaharias
- - 7 oe — —.. nr ee = =e ace spe m
SUPERIOR COURT OF CALIFORNIA
8
COUNTY OF ORANGE
9
Louis Zaharias, CASE NO.: 30-2021-01200049-CU-PO-CjC
10
{UNLIMITED CIVIL JURISDICTION]
1] Plaintiff,
PLAINTIFF’S COMPLAINT AND
See 12 DEMAND FOR JURY TRIAL
as = 13 Assigned for All Purposes
28s Judge Richard Lee
a8 14}| United Airlines, Inc. and DOES 1 through
bgt 50, inclusive,
gas 15
5 eS 16 Defendants.
a2
~ 47
18 COMES NOW, Plaintiff, Louis Zaharias (hereinafter “Louis”), an individual, for causes of

19 || action against Defendant, United Airlines, Inc., and DOES | through 50, inclusive, and each of

20 || them, hereby complains and alleges as follows:

21 GENERAL ALLEGATIONS
22 L. The claims set forth herein arise from the permanent and severe injuries Louis

23 || sustained after striking his head on a disguised plexiglass shelf attached to a wall at John Wayne
24 || Airport in Orange County, California. The incident Louis complains of occurred when Louis was
25 || restricted to a small corner of the airport by United Airlines, Inc. employees who laughed at Louis
26 || after they observed Louis (i) strike his head, (ii) fall to the floor and (iii) sustain a Traumatic Brain
27 || Injury (TBI), as well as orthopedic injuries which caused Louis to vomit and lose control of his

28 || bladder, to the apparent enjoyment of United Airlines, Inc. employees, given their laughter.

]
PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

 

 

 
Case 8:21-cv-01056-JVS-ADS Document 1-1 Filed 06/15/21 Page 3of7 Page ID#:8

23 Corporate Plaza Drive, Suite 150
Newport Beach, California 92660
(949) 629-4349 + Fax. (949) 629-4469

NEHORA LAW FIRM, APC

Sn WwW eB wb LB

‘Oo oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2. Atall times vélevarit herein, Louis is and was a resident of Orange County, California.

4, Louis is informed and believes, and thereon alleges, that at all times relevant herein,
United Airlines, Inc. was a corporation duly authorized to do business in the State of California.

4, Louis is informed and believes, and thereon alleges, that at all times relevant herein,
United Airlines, Inc. and DOES | through 50, inclusive, and each of them, owned, occupied, leased,
used, regulated, controlled, managed, maintained, operated, supervised, repaired, designed,
constructed, engineered, inspected, regulated, modified, planned and possessed the portions of John
Wayne Airport within which Louis was injured.

5. The true names and capacities, whether individual, plural, corporate, partnership,
associate, or otherwise, of DOES | through 50, inclusive, are unknown to Louis who therefore sues
said DOE Defendants by such fictitious names. The full extent of the facts linking such fictitiously
sued DOE Defendants is unknown to Louis. Louis is informed and believes, and thereon alleges,
that each of the Defendants designated herein as a DOE was, and is, negligent, or in some other
actionable manner, responsible for the events and happenings hereinafter referred to, and thereby
negligently, or in some other actionable manner, legally and proximately caused the hereinafter
described injuries and damages to Louis. Louis will seek leave of Court to amend the instant
Complaint to show the Defendants’ true names and capacities after the names and capacities of said
Defendants have been ascertained.

6. Louis is informed and believes, and thereon alleges, that at all times relevant herein,
United Airlines, Inc. and DOES 1 through 50, inclusive, and each of them, were the agents, servants,
employees and/or joint venturers of their co-Defendants, and each of them, were acting within the
course, scope and authority of said agency, employment and/or venture, and that each and every
Defendant, as aforesaid, when acting as a principal, was negligent in the selection and hiring,
retention, training and supervision of each and every other Defendant as an agent, employee and/or

joint venturer.

2
PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

 
 

23 Corporate Plaza Drive, Suite 150
Newport Beach, California 92660
(949) 629-4349 + Fax. (949) 629-4469

NEHORA LAW FIRM, APC

Case 8:21-cv-01056-JVS-ADS Document 1-1 Filed-06/45/21 Page4-of + Page |ID+#+9__

1 FIRST CAUSE OF ACTION

2 (Negligence By Louis Zaharias As Against United Airlines, Inc. and DOES 1 through 50,

3 Inclusive)

4 ds Louis re-alleges and incorporates herein by reference each and every allegation
5 || contained in the prior paragraphs above.

6 8. On approximately December 18, 2020, Louis travelled to New York in order to visit
7 || his 92-year-old Aunt Lil who was in poor health. Louis returned to Orange County, California, on
8 |} or around December 27, 2020, following his familial celebrations with his elderly Aunt Lil. After
9 || exiting the United Airlines, Inc. return flight to Orange County, California, Louis was distraught to
10 |} learn that portions of his luggage, including personal and sentimental gifts from his Aunt Lil, were
11 |} lost by the airline. Despite the exhaustion from the flight and mental anguish of losing his
12 || possessions, Louis approached United Airlines, Inc. baggage claim office, where United Airlines,
13 || Inc. employees refused to provide Louis with a baggage claim form and first demanded an inventory
14 |] of Louis’ possessions. In the process, Louis was isolated to a corner of John Wayne Airport and was
15 |] instructed that he could not leave the small area without giving up his right to reclaim his lost
16 || possessions. While struggling to complete the baggage claim process, which United Airlines, Inc.
17 |j employees made especially difficult, Louis struck his head on a disguised plexiglass shelf attached
18 |] to a nearby wall, causing him to fall onto the ground. The incident resulted in a traumatic brain
19 |j injury, concussion and orthopedic injuries. United Airlines, Inc. employees simply stared at Louis,
20 |j an elderly man, and watched him struggle. As Louis was unable to stand up, he proceeded to stagger
21 || toward baggage claim and across the airport looking for help. Due to a concussion and being
22 || disoriented and in pain, Louis vomited and lost control of his bladder as United Airlines, Inc.
23 || employees laughed and joked about him.

24 9. Once United Airlines, Inc. employees were seemingly bored of humiliating the
25 || ailing, hurt, elderly man, they contacted the police to have the United Airlines, Inc. passenger, who
26 |} was treated like a vagrant, forcibly removed from the airport. The authorities who arrived at the
27 || scene were horrified by the situation, chastising United Airlines, Inc. for the humiliation and pain

28 || that Louis was forced to endure and helping Louis obtain medical attention.

3
PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

 

 

 

 
NEHORA LAW FIRM, APC

23 Corporate Plaza Drive, Suite 150
Newport Beach, California 92660
(949) 629-4349 » Fax, (949) 629-4469

Case 8:21-cv-01056-JVS-ADS Document 1-1 Filed 06/15/21 Page5of7 Page ID #:10

1 10. Asadirect and proximate result of the negligence of United Airlines, Inc. and DOES
2 || 1 through 50 as set forth above, Louis sustained injuries and damages including a Traumatic Brain
3 || Injury (or “TBI”), memory loss, inability to focus and cognitive dysfunction, among other issues
4 || necessitating medical treatment, which is ongoing. Louis further contends that the incident
5 |} complained of herein adversely affected his quality of life and has interfered with his ability to work,
6 || thereby compromising his physical, mental and fiscal wellbeing. Consequently, Louis has suffered
7 || (i) wage loss, (ii) hospital and medical expenses, (iii) general damage and (iv) loss of earning
8 || capacity, including loss of opportunity, past, present and future, in an amount to be proven at the
9 || time of trial in this action according to proof, pursuant to California Code of Civil Procedure
10 || §425.10. Louis also sustained and continues to suffer from emotional injuries and emotional distress,
11 |/as a result of the bodily injury and adverse mental impact on Louis caused by the negligence of
12 || United Airlines, Inc. and DOES | through 50, inclusive, and each of them.

13 ll. As a result of the incident that Louis complains of herein, Louis has sustained
14 || damages in excess of the jurisdictional minimum amount, which will be shown according to proof

15 || at the time of trial.

16 PRAYER FOR RELIEF
17 WHEREFORE, Louis hereby prays for judgment against United Airlines, Inc. and DOES 1

18 || through 50, inclusive, and each of them, as follows:

19 1, For general damages, including but not limited to, past and future pain and suffering
20 || and cmotional distress, in an amount in cxcess of the jurisdictional minimum, according to proof;
21 2. For special damages, including but not limited to, past and future hospital, medical,
22 || professional, and incidental expenses as well as past and future loss of earnings, loss of opportunity,
23 || and loss of earning capacity, in excess of the jurisdictional minimum, according to proof;

24 3; For compensatory damages as provided for herein, in excess of the jurisdictional

25 || minimum, according to proof;

26 4. For an award of costs;
27 5. For prejudgment interest, according to proof and
28} ///

4
PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

 

 

 
 

NEHORA LAW FIRM, APC

Case 8:21-cv-01056-JVS-ADS Document i-1 Filed-06/£5/

I 6. For such other and further relief as the Court may deem just and proper.

2 || Dated: May 5, 2021 NEHORA LAW FIRM, APC

4 By:

Rick J[ Nehorz
5 Attorneys for Plaintiff, Louis Zaharias

10
11
12
13
14
15

Newport Beach, California 92660
(949) 629-4349 » Fax, (949) 629-4469

16

23 Corporate Plaza Drive, Suite 150

17
18

20
21
22
23
24
25
26
27
28

-: ose eee ee : . a

PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

 

 

 

 

 
Newport Beach, Califormia 92660
(949) 629-4349 * Fux. (949) 629-4469

NEHORA LAW FIRM, APC

23 Corporate Plaza Drive, Suite 150

Case 8:21-cv-01056-JVS-ADS Document 1-1 Filed 06/15/21 Page 7of7 Page ID #:12

1 JURY TRIAL DEMAND
Louis Zaharias respectfully requests a Jury Trial of all issues so triable.

Dated: May 5, 2021 NEHORA LAW FIRM, APC

hm WwW bh

5 By:

 

Rick) Metra. .
Attortieys for Plaintiff, Louis Zaharias

~~ DH

oO ©

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

1
PLAINTIFF’S DEMAND FOR JURY TRIAL

 

 

 
